20-01010-jlg   Doc 13-33   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 33
                                    Pg 1 of 16



                                 EXHIBIT 33
20-01010-jlg Doc 13-33 Filed 06/25/20
  Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                         90-5 Filed     23:33:41
                                                    06/13/18  PageExhibit
                                                                  2 of 1633
                                Pg 2 of 16




    SURROGATE'S COURT : NEW YORK COUNTY
                                               X    - fZety'York County Surrtvto's
    In the Matter of the Application of
    Orly Genger to Remove Dalia Genger              .6004me zit'20/1
    as Trustee of the The Orly
    Genger 1993 Trust Established on                 File No. 2008-0017
    December 13, 1993, by
                     ARIE GENGER,
                            Grantor.
                                               X

    ANDERSON, S.

          This is a proceeding by Orly Genger, the primary
    beneficiary of an irrevocable inter vivos trust established in
    1993 by her father, Arie Genger, seeking removal of her mother,

    Dalia Genger, as trustee and the appointment of a successor
    trustee. Pending are two motions to dismiss Orly's third
    amended petition, one by Dalia and the other by the trustee of
    the contingent remainder beneficiary, a trust Arie Genger
    established for the benefit of Orly's brother Sagi (the "Sagi

    Trust"). For the reasons stated below, the motions are denied.
          The trust at issue (the "Orly Trust") provides for
    discretionary income and principal distributions to Orly for

    life, with remainder to her descendants, or, if none, to the
     Sagi Trust. The original trustees and a series of successors
     served until January 2008, at which time Dalia was designated
     trustee. By this time, Dalia and Arie had concluded a bitter
     divorce. Orly, who believed her mother "would not protect her
     interests      because of (her] animosity towards Arie, and her
     collusion with Sagi" immediately commenced a proceeding in this
20-01010-jlg Doc 13-33 Filed 06/25/20
  Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                         90-5 Filed     23:33:41
                                                    06/13/18  PageExhibit
                                                                  3 of 1633
                                Pg 3 of 16




     court, challenging the validity of her mother's appointment. In

     the alternative, she sought the appointment of a "special

     trustee" to investigate alleged "wrongful dealings concerning

     the assets and income of the trust." In deference to Orly's

     position, Dalia refrained from acting as trustee during the

     pendency of the application. However, on December 31, 2008, the

     court held that Dalia's appointment was valid under the terms

     of the trust and that Orly had set forth no grounds that would

     warrant the appointment of a "special trustee." The application

     was thus denied "without prejudice to renewal if future

     circumstances warrant[ed] such relief" (Matter of Genger, NYLJ,

     Jan. 9, 2009, at 34, col 2 [Sur Ct, NY County 2009]).

     Thereafter, Dalia began acting as trustee.

          Seven months later, Orly commenced the instant proceeding

     to remove her mother as trustee and to appoint a successor

     trustee. Orly also sought to restrain Dalia, during the

     pendency of the proceeding, from selling or otherwise

     encumbering the Orly Trust's 19.43% interest in Trans-

     Resources, Inc. ("TRI"), an allegedly valuable agricultural and

     industrial chemical manufacturing company founded by Arie.

     After a hearing, the court memorialized an agreement between

     the parties in an order dated July 1, 2009, which directed that

     Dalia give 10-days' notice of any offer to purchase the shares

     and of any attempt by Dalia or anyone acting on her behalf to

     sell or otherwise encumber those shares (the "July 1 2009

                                        2
    20-01010-jlg Doc 13-33 Filed 06/25/20
      Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                             90-5 Filed     23:33:41
                                                        06/13/18  PageExhibit
                                                                      4 of 1633
                                    Pg 4 of 16




•        Order").'

              After Orly amended the petition for a third time to allege

         additional conduct as a basis for removal, Dalia moved to

        dismiss for failure to state a claim and for failure to join a

         necessary party, the Sagi Trust (CPLR 3211[a][7],[10]). The

         court directed joinder of the Sagi Trust and held the balance

         of Dalia's motion in abeyance pending the completion of

         jurisdiction (see Matter of Genger, NYLJ 1202666658274 [Sur Ct,

         NY County 2014]). After Orly served the trustee of the Sagi

         Trust (the "Sagi Trustee"), he moved to dismiss for lack of

         personal jurisdiction (CPLR 3211[a][8]), claiming that service

         of process upon him by registered mail in Israel where he



•        resides was insufficient under the Hague Convention. The court

         granted the motion (see Matter of Genger, NYLJ 1202723666996

         [Sur Ct, NY County 2015).

              After the trustee was served process in accordance with

         the Hague Convention, Dalia renewed her motion to dismiss the

         removal petition and the Sagi Trustee moved to dismiss as well.

         Both movants seek dismissal on the ground that the petition

         fails to state a claim (CPLR 3211[a][7]). In addition, the Sagi

         Trustee argues that the petition should be dismissed because



                  The July 1, 2009 Order was subsequently reaffirmed by the
         court on August 18, 2009 and then supplemented by a stipulation
         dated September 8, 2010, which provided that, in addition, Dalia
         would give notice of any intention to vote the Orly Trust's TRI
         shares for any purpose.
    20-01010-jlg Doc 13-33 Filed 06/25/20
      Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                             90-5 Filed     23:33:41
                                                        06/13/18  PageExhibit
                                                                      5 of 1633
                                    Pg 5 of 16




•       Orly purportedly 1) attempted to commit a fraud against the

        court by making a false statement in her petition concerning

        her proposed successor trustee and 2) is "exploiting" this

        proceeding to delay Dalia's efforts to recover on behalf of the

        Orly Trust funds that Orly allegedly has received on the

        trust's behalf in settlement of various litigations in other

        courts, but has kept for her personal use. Orly and the

        guardian ad litem for Orly's unborn issue oppose the motions.

              Before turning to the merits of these motions, the court

        notes that Dalia did not attach to her motion papers a copy of

        the third amended petition. This is a technical defect which

        could be viewed as a basis to deny Dalia's motion (see e.g.

         Alizio v Perpignano, 225 AD2d 723 (2d Dept 1996]). This court

         has noted previously that "filing a motion which requires the

        court to search its records to obtain a pleading upon which the

        motion is based is not an advisable litigation practice"

        (Matter of Terian, NYLJ 1202646597731, at *3 [Sur Ct, NY County

         2014], citing Sheedy v Pataki, 236 AD2d 92 [2d Dept 1997]; Loeb

         v Tanenbaum, 124 AD2d 941 [3d Dept 1986]). However, in this

         instance, the court will consider the motion, since the

         pleading was annexed properly to the Sagi Trustee's related

         motion to dismiss and is therefore easily accessible for

         review.

              Since both movants seek dismissal pursuant to CPLR

         3211(a)(7), we address first whether the allegations in the
    20-01010-jlg Doc 13-33 Filed 06/25/20
      Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                             90-5 Filed     23:33:41
                                                        06/13/18  PageExhibit
                                                                      6 of 1633
                                    Pg 6 of 16




         amended petition state sufficient grounds for removal under
i        SCPA § 711. On a motion to dismiss for failure to state a

         claim, the court must "'accept the facts as alleged in the

         [pleading] as true, accord [petitioner] the benefit of every

         possible favorable inference, and determine only whether the

         facts as alleged fit within any cognizable legal theory'"

         (Braddock v Braddock, 60 AD3d 84, 86 [1st Dept 2009], quoting

         Leon v Martinez, 84 NY2d 83, 87-88 [1994]). Respondent on the

         motion may submit affidavits, but they "will almost never

         warrant dismissal under CPLR 3211 unless they 'establish

         conclusively that [petitioner] has no [claim or] cause of

         action'" (Matter of Lawrence, 11 NY3d 588, 595 [2008], quoting


•        Rovello v Orofino Realty Co., 40 NY2d 633, 635-636 [1976]; see

         also Basis Yield Alpha Fund v Goldman Sachs Group, Inc., 115

         AD3d 128 [1" Dept 2014]). The issue of "[w]hether a

         [petitioner] can ultimately establish [his or her] allegations

         is not part of the calculus in determining a motion to dismiss"

         (EBC I, Inc. v Goldman, Sachs & Co., 5 NY3d 11, 19 [2005]).

              Petitioner seeks removal under subsections 2, 3, 7, 8 of

         SCPA § 711. SCPA § 711(2) provides that a fiduciary's letters

         may be revoked,

              "[w]here by reason of his having wasted or improperly
              applied the assets of the estate, ... or otherwise
              improvidently managed or injured the property committed
              to his charge, ... or by reason of other misconduct in the
              execution of his office or dishonesty, drunkenness,
              improvidence or want of understanding, he is unfit for
              the execution of his office."

                                            5
    20-01010-jlg Doc 13-33 Filed 06/25/20
      Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                             90-5 Filed     23:33:41
                                                        06/13/18  PageExhibit
                                                                      7 of 1633
                                    Pg 7 of 16




•       Subsections 711(3) and (7) provide a further ground for removal

         where a fiduciary has "wilfully refused or without good cause

        neglected to obey any lawful direction of the court contained

        in any decree or order or any provision of law relating to

        discharge of his duty" or "has removed property of the estate

         without the state without prior approval of the court."

         Finally, 711(8) provides for removal where a fiduciary "does

         not possess the qualifications required of a fiduciary by

        reason of substance abuse, dishonesty, improvidence, want of

         understanding, or ... is otherwise unfit for the execution of

        the office."

              Here, the conduct alleged (and assumed to be true) in

         Orly's 31-page pleading details a course of conduct by Dalia

         after December 31, 2008 (the date the court determined her

         appointment was proper) that, if true, could be a basis for

         removal under the above subdivisions of SCPA § 711.

         Orly alleges in great detail numerous actions by Dalia that

         have contributed to and/or resulted in the depletion of assets

         of the Orly Trust or otherwise disadvantaged the Orly Trust in

         violation of her fiduciary duty. She offers a substantial

         motive for such conduct as well: a desire to punish

         Orly, who has maintained a relationship with her father

         following the divorce, and to benefit Sagi with whom Dalia

         maintains a close relationship.

              Orly alleges that the Orly Trust and the Sagi Trust were
    20-01010-jlg Doc 13-33 Filed 06/25/20
      Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                             90-5 Filed     23:33:41
                                                        06/13/18  PageExhibit
                                                                      8 of 1633
                                    Pg 8 of 16




         established by Arie in 1993 as an estate planning vehicle for

         Arie and Dalia to pass some of their substantial wealth to

         their children. Initially, each trust was funded with a

         $600,000 gift from Arie and each child's 48% interest in D & K

         LP ("D & K"), a family owned limited partnership which was

         named for "Dalia and the Kids." Dalia was general partner and

         owned the remaining 4% of D & K.
              At about the same time that the trusts were funded, D & K

         purchased 240 shares (a 49% interest) in TPR Investment

         Associates, Inc. ("TPR"), a closely held family corporation,

         for $10,200,000. The shares were purchased in part with

         $600,000 from each trust and $50,000 from Dalia. The balance

         ($8,950,000) was satisfied with a recourse promissory note (the

         D & K Note") payable over ten years. The D & K Note was secured

         by a pledge of the 240 TPR shares owned by D & K. Each trust

         and Dalia assumed liability on the note in proportion to

         its/her interest in D & K. Thus, at the conclusion of the

         transaction, each trust had assumed liability for 48% of the D

         & K Note, but also through D & K obtained an indirect interest

         in 23.52% of TPR. Dalia, for her part, had assumed liability

         for 4% of the D & K Note and obtained an indirect interest in

         1.96% of TPR.
               At this time, Arie owned the remaining 51% of TPR. TPR

         also had a majority interest in TRI. D & K initially used

         dividends from TRI (distributed by TPR) to pay the D & K Note.

•
    20-01010-jlg Doc 13-33 Filed 06/25/20
      Case 1:17-cv-08181-VSB-DCF  DocumentEntered  06/25/20
                                             90-5 Filed     23:33:41
                                                        06/13/18  PageExhibit
                                                                      9 of 1633
                                    Pg 9 of 16




•        However, in 1999, TRI stopped paying dividends and so D & K

         stopped making payments on the note. No effort was made to

         enforce the D & K Note, however. According to Orly, everyone

         involved understood that the D & K Note and the pledge of TPR

         shares as security were part of an estate plan that would be

         defeated if the note were enforced by TPR.

              In October 2004, when Arie and Dalia divorced, Dalia

         received as part of the divorce settlement Arie's 51% interest

         in TPR. In addition, the parties caused TPR's 52.85% interest

         in TRI to be divided among Arie (13.99%), the Orly Trust

         (19.43%) and the Sagi Trust (19.43%). The Orly Trust and the

         Sagi Trust also granted Arie an irrevocable lifetime voting



•        proxy over their TRI shares. As a result, Arie and the trusts

         in combination had a controlling interest in TRI and TPR no

         longer had an interest in TRI.

              According to Orly, as divorce loomed, Dalia as the general

         partner of D & K took steps to give Sagi control over the

         management of D & K. To that end, she and Sagi formed D & K GP

         LLC ("D & K GP). Dalia then exchanged her general partnership

         interest in D & K and $1.00 for a 99% membership interest in D

         & K GP. Sagi purchased a 1% interest in D & K GP for $1.00 and,

         pursuant to D & K's Limited Liability Agreement, Sagi obtained

         the power to select a manager of D & K GP, who would be

         responsible for managing D & K's assets. Sagi then selected



•        himself to manage D & K GP. Orly claims that the creation of D
    20-01010-jlg Doc 13-33 Filed 06/25/20
     Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                            90-5 Filed      23:33:41
                                                       06/13/18       Exhibit
                                                                 Page 10 of 1633
                                   Pg 10 of 16




•       & K GP shielded Dalia and Sagi from any personal liability

        stemming from their interests in D & K, including personal

        liability relating to the D & K Note. In addition, Dalia, as

        the majority shareholder of TPR, facilitated Sagi's becoming a

        board member of TPR (along with Dalia) and its Chief Executive

        Officer. Later (but prior to her becoming trustee) Dalia, in

        exchange for $5 million, divested herself of her interest in

        TPR, leaving Sagi squarely in control of TPR and its interest

        in the D & K Note, while at the same time controlling D & K

        through D & K GP.

              Orly further alleges that, once in control of TPR and D &

         K, Sagi (with the assistance of Dalia) embarked on a scheme to

         benefit himself and Dalia at the expense of Arie and Orly,

         which involved trying to strip the Orly Trust of its indirect

         interest in TPR and direct interest in TRI. The scheme was

        first aided by Dalia's insistence as part of the divorce

        settlement that the original trustees of the Orly Trust and the

         Sagi Trust be replaced by friends or relatives of Sagi, who

         would act at her and. Sagi's behest. Then, in 2008, one such

         trustee of the Orly Trust, Sagi's sister-in-law Lea Fang,

         resigned and appointed Dalia against the wishes of Orly.

         According to Orly, Dalia in her role as trustee then became an

        "active and willing participant in Sagi's scheme."

              Among the many specific acts as trustee that Orly asserts

         were part of the scheme and are grounds for removal is Dalia's
    20-01010-jlg Doc 13-33 Filed 06/25/20
     Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                            90-5 Filed      23:33:41
                                                       06/13/18       Exhibit
                                                                 Page 11 of 1633
                                   Pg 11 of 16




•       execution of an agreement as trustee with D & K GP (by Sagi)

        and TPR (by Sagi) on February 9, 2009, entitled, "Meeting of

        Partners of D & K LP" (the "Agreement"). The Agreement, alleged

        to have been signed by Dalia for no consideration, explicitly

        "clarified" the authority of D & K GP (as per an earlier

        agreement executed by Lea Fang, the prior trustee of the Orly

        Trust) to encumber the Orly Trust's TRI shares for the benefit

        of D & K in connection with the D & K Note. The Agreement also

        provided that Sagi and Dalia would be indemnified for any claim

        in connection with the Agreement. According to Orly, the

        purpose of the Agreement was to give TPR, which was controlled

        by Sagi, the ability to deplete the Orly Trust of its assets.



•             Orly also alleges that Dalia failed to stop TPR from

        foreclosing on the D & K Note (which she asserts was never

        intended to be enforced) and from selling at auction on

         February 27, 2009, D & K's 240 shares of TPR which secured the

         D & K Note. TPR then purchased the shares for $2.2 million in

         what Orly alleges was a "bogus sale" because the value of TPR

         shares was significantly higher. The result was that D & K's

         obligation on the note was reduced far less than it should have

         been while D & K's interest in TPR was in effect forfeited to

         TPR. This, in turn, not only rendered the Orly Trust's interest

         in D & K worthless, since D &K no longer owned TPR shares, but

         also left the Orly Trust liable for its proportionate share of

         the deficiency (about $4.5 million) and exposed it to the

                                            10
    20-01010-jlg Doc 13-33 Filed 06/25/20
     Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                            90-5 Filed      23:33:41
                                                       06/13/18       Exhibit
                                                                 Page 12 of 1633
                                   Pg 12 of 16




         possibility that TPR would seek to foreclose on the Orly

S        Trust's TRI shares to satisfy the D & K Note as the Agreement

         would allow.

                 Orly alleges that, despite numerous requests for

         information about Dalia's administration of the Orly Trust, she

         was not informed by Dalia of the foreclosure and the sale of D

         & K's TPR shares even though, by this time, there was no issue

         that Dalia was acting as trustee and was aware that TPR was

         enforcing the D & K Note. According to Orly, when she finally

         learned of the foreclosure - after it had been concluded - she

         commenced the instant proceeding to remove Dalia and obtained

         the July 1 2009 Order. However, Dalia repeatedly violated the



•        July 1 2009 Order by executing on behalf of the Orly Trust a

         series of agreements in 2011 and 2012 that negatively impacted

         the trust and its interest in TRI.2

                 One such agreement was a settlement with TPR that Dalia

         executed as trustee in October 2011. Pursuant to such

         agreement, the Orly Trust transferred its interest in D & K to

         TPR and disclaimed any interest it might have in TPR directly

         or indirectly (through D & K). TPR, for its part, cancelled the

         Orly Trust's share of the deficiency as guarantor of the D & K

         Note (about $4.5 million) and the Orly Trust executed a

             2
                   During the course of this proceeding, Orly, on behalf of the
          Orly Trust, commenced lawsuits in New York County Supreme Court
          relating to the Orly Trust's TRI shares and D & K's interest in TPR.
          Orly alleges that by executing these agreements in 2011 and 2012
          Dalia also violated restraints issued in those actions as well.

                                            11
    20-01010-jlg Doc 13-33 Filed 06/25/20
     Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                            90-5 Filed      23:33:41
                                                       06/13/18       Exhibit
                                                                 Page 13 of 1633
                                   Pg 13 of 16




•        $4,000,000 promissory note in favor of TPR. In addition, TPR

         relinquished any claim it might have to the Orly Trust's TRI

         shares. Orly alleges that the settlement agreement was

         unfavorable for a variety of reasons, including that it

         unnecessarily saddled the Orly Trust with debt "that it has no

         hope of paying off" and improperly sought to entrench Dalia as

         trustee, since her removal as trustee was made an "event of

         default" under the note.

               These allegations and others raise significant issues

         about whether Dalia's efforts as trustee have been calculated

         to benefit herself and others at the expense of the Orly Trust

         in violation of her fiduciary duty and whether she poses an



•        ongoing threat to the assets of the Orly Trust. In other words,

         Dalia's fitness to serve within the meaning of SCPA § 711 has

         been squarely placed in issue in the petition. In view of the

         above, movants' arguments are insufficient to support dismissal

         for failure to state a claim.

               For example, movants rely upon self-serving justifications

         for Dalia's conduct, when any purported explanation is

         irrelevant under circumstances where the allegations in the

         petition are assumed to be true (see Braddock v Braddock, 60

         AD3d 84, supra). Movants also challenge Orly's allegations with

         matters outside the pleading. However, movants' submissions and

         arguments in this regard do not conclusively establish that



•        Orly has no claim for removal (see Basis Yield Alpha Fund

                                            12
    20-01010-jlg Doc 13-33 Filed 06/25/20
     Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                            90-5 Filed      23:33:41
                                                       06/13/18       Exhibit
                                                                 Page 14 of 1633
                                   Pg 14 of 16




•        v Goldman Sachs Group, Inc., 115 AD3d 128, supra). Moreover,

         such submissions are more appropriate on a motion for summary

         judgment rather than on the present motions. Movants do not

         request that the court convert the motions into ones for

         summary judgment (CPLR 32111c] and the court, on its own,

         declines to do so (id.). This proceeding, despite the time that

         has elapsed since its commencement, is still in its pre-

         discovery stage and should continue in due course as

         contemplated under the SCPA and CPLR.

               As for the other arguments raised by the Sagi Trustee,

         none provides a basis for dismissal under CPLR 3211. His

         argument that Orly committed a "fraud on the court" for which

         dismissal is warranted is without merit. There is a sharp

         factual dispute as to the truth or falsity of Orly's statement

         that the successor trustee she nominated, Joel Isaacson, "is

         not acquainted with any members of the Genger family." In any

         event, the alleged fraud on the court is not, as the trustee

         argues, a "central aspect of this case." Rather, it is

         tangential to the main issue before the court, namely Dalia's

         fitness to serve, and involves one statement in the petition.

         Under these circumstances, the case relied upon by the Sagi

         Trustee, CDR Creances S.A.S. v Cohen (23 NY3d 307, 323 (2014]),

         is plainly inapposite. In that case, unlike here, the court

         found clear and convincing evidence of "numerous instances of



•        perjury, subornation of perjury, witness tampering and

                                            13
20-01010-jlg Doc 13-33 Filed 06/25/20
 Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                        90-5 Filed      23:33:41
                                                   06/13/18       Exhibit
                                                             Page 15 of 1633
                               Pg 15 of 16




     falsification of documents by defendants."

           Equally unavailing is the Sagi Trustee's argument that

     dismissal is warranted because "Orly is exploiting this

     proceeding to delay a determination on [Delia's] application

     for the return of $32.3 million that Orly monetized and

     retained from claims she brought on behalf of the Orly Trust

     [in Supreme Court, New York County]." Again, there is a sharp

     factual dispute concerning the accuracy of the Sagi Trustee's

     allegation. Moreover, this issue bears no relationship to the

     issue before the court on this motion, namely whether Orly's

     third amended petition states a claim for Dalia's removal.

     Significantly, the Sagi Trustee cites no authority to support

     dismissal under these circumstances (even assuming arguendo

     they are true), and the court is aware of none.

           Moreover, the Sagi Trustee's expressed concern as to

     delays in this proceeding is difficult to reconcile with his

     decision to defer a determination of the merits of this

     proceeding by moving to dismiss the petition based upon the

     waivable and ultimately curable defense of personal

     jurisdiction. As noted above, this tactical maneuver not only

     required a decision from the court, but then Orly's service of

     process upon the Sagi Trustee under the Hague Convention. The

     Sagi Trustee then appeared (as he could have done at the




                                        14
    20-01010-jlg Doc 13-33 Filed 06/25/20
     Case 1:17-cv-08181-VSB-DCF   DocumentEntered 06/25/20
                                            90-5 Filed      23:33:41
                                                       06/13/18       Exhibit
                                                                 Page 16 of 1633
                                   Pg 16 of 16




•       outset) and the instant motions were filed.

              Based upon the foregoing analysis, the motions to dismiss

        are denied. This decision constitutes the order of the court.



        Dated: June)Lt , 2017



                                                 SURROGATE
                                                          PIT




•



•                                           15
